Weiss, J.
Appeal from a judgment of the Supreme Court (Berke, J.), entered February 10, 1988 in Washington County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition for failure to exhaust administrative remedies.
Petitioner, currently an inmate at Washington Correctional Facility in Washington County, received a disposition notice from the facility’s media review committee (hereinafter FMRC) that a publication entitled "Dolan’s Sports Martial Arts Catalog” would be withheld since it included detailed photographs of weapons in violation of departmental guidelines (see, 7 NYCRR 712.2 [f]). The notice specifically provided that petitioner could appeal the decision by sending an appeal to the FMRC chairman, who, in turn, would forward the appeal and disputed material to the facility’s central office media review committee (hereinafter COMRC) for review (see, 7 NYCRR 712.3 [d] [1]; [e]). Petitioner concededly did not follow this appellate directive, but instead submitted a letter of appeal to several entities, including COMRC and respondent Superintendent of Washington Correctional Facility. He *493then commenced this CPLR article 78 proceeding seeking, essentially, to obtain possession of the sports catalog.
In our view, Supreme Court properly dismissed the petition since petitioner was expressly notified of but failed to comply with the required appellate procedure (see, 7 NYCRR 712.3 [d] [1]; [e]). Having failed to exhaust his administrative remedies, petitioner is not now entitled to judicial relief (see, Matter of Sommer v Jones, 96 AD2d 624, lv denied 60 NY2d 555; Matter of Shahid v Coughlin, 83 AD2d 8,10-11, affd 56 NY2d 987).
Judgment affirmed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Mikoll, JJ., concur.